Citation Nr: 1339577	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  10-45 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a kidney condition (kidney stones) as secondary to service-connected hepatitis B.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied the claims currently on appeal.

On his October 2010 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a September 2012 signed statement, the Veteran withdrew his request for a hearing.  Accordingly, the Veteran's hearing request is withdrawn.

The issues on appeal were previously remanded by the Board in February 2013 to obtain a supplemental VA medical opinion to address whether currently diagnosed kidney stones were caused or aggravated by service-connected hepatitis B.  The TDIU claim was remanded because it was found to be inextricably intertwined with the secondary service connection claim for kidney stones.  On remand, a supplemental VA medical opinion was obtained in March 2013 and the claims were readjudicated in an March 2013 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed kidney stones.

2.  The Veteran's currently diagnosed kidney stones are not caused or aggravated (permanently worsened in severity) by service-connected hepatitis B.

3.  The Veteran failed, without good cause, to report for a VA examination that was necessary to evaluate the claim for a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for service connection for kidney stones as secondary to service-connected hepatitis B have not been met.  38 U.S.C.A. §§ 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013). 

2.  A TDIU is denied based on the Veteran's failure to report for the necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.655(b), 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a January 2010 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection and a TDIU, the evidence needed to show a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The VCAA notice letter also included a discussion on establishing service connection on a secondary basis.  
As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the June 2009 letter included the type of evidence necessary to establish a disability rating and effective date.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the service connection claim currently on appeal, the evidence of record includes service treatment records, VA treatment records, and VA examinations dated February 2009 and March 2013 (addendum opinion).  For the reasons discussed in detail below, the Board finds that the VA examination reports are probative with regard to the secondary service connection claim on appeal and as to a TDIU.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal that are addressed on the merits in this decision.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Board notes that kidney stones are not considered a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of  38 C.F.R. § 3.303(b), based on "chronic" symptoms in service and "continuous" symptoms since service separation, do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Secondary Service Connection for Kidney Stones

In a December 2009 claim for VA compensation benefits, the Veteran stated that kidney stones were secondary to the service-connected hepatitis B disability.  Because the Veteran has expressly stated that service connection for kidney stones is based on a secondary theory of entitlement (38 C.F.R. § 3.310), and because the evidence of record does not otherwise indicate that the currently diagnosed kidney stones are etiologically related to service, the Board need not to address the theory of direct service connection for kidney stones.  Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (stating that VA must consider the possible theories of entitlement raised by the claimant or the evidence of record).  Accordingly, development in this case has been focused on the theory of secondary service connection.

With respect to the question of current disability, the Veteran has been diagnosed with kidney stones as evidenced by a CT scan conducted in September 2009.  The Veteran has also been granted service connection for hepatitis B, currently rated as 10 percent disabling.  See March 1994 RO rating decision.

The remaining question is whether currently diagnosed kidney stones are caused or aggravated by service-connected hepatitis B.  For secondary service connection based on aggravation (permanent worsening beyond natural progress) of a non-service-connected disorder by a service-connected disability, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, and medical evidence indicating the level of increased disability after the aggravation occurred.  38 C.F.R. § 3.310.  

After review of all the evidence of record, both lay and medical, the Board finds that the Veteran's currently diagnosed kidney stones are not caused or aggravated by service-connected hepatitis B.  The Veteran was afforded a VA examination in February 2009 to address the hepatitis disability; however, the February 2009 VA examiner did not provide an etiology opinion discussing the relationship, if any, between kidney stones and service-connected hepatitis B.

Weighing against a finding that currently diagnosed kidney stones are caused or aggravated by service-connected hepatitis B is a March 2013 supplemental VA medical opinion obtained pursuant to the Board's February 2013 remand.  The VA examiner reviewed the claims file and discussed the Veteran's symptoms.  The examiner then stated that hepatitis and nephrolithiasis (kidney stones) were separate medical conditions and there was no medical literature supporting a finding that kidney stones were a complication or related to hepatitis B.  The March 2013 VA examiner further noted that medical literature did not show that kidney stones were aggravated by hepatitis B.  

The Board accords significant probative value to the March 2013 VA medical opinion that, based on review of medical literature, kidney stones were neither related to nor aggravated by hepatitis B.  The March 2013 supplemental medical opinion provided a rationale for the opinions rendered that were based on reliable principles and sound reasoning.  See Nieves-Rodriguez, 22 Vet. App. 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that the March 2013 VA medical opinion weighs against a finding that kidney stones are caused or aggravated by service-connected hepatitis B.  

The evidence of record also includes post-service VA treatment records which reveal continued treatment for kidney stones; however, these records do not provide an opinion as to the etiology of the kidney stones.  See VA treatment records dated December 2009 and January 2010.

The Board has also considered the Veteran's statements purporting to relate currently diagnosed kidney stones to service-connected hepatitis B.  The Board finds that, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a medical opinion regarding the cause of the medically complex disorder of kidney stones, to include whether they are aggravated by service-connected hepatitis B.  See Kahana v. Shinseki, 
24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Nephrolithias (kidney stones) is a medically complex disorder because of its multiple possible etiologies and involves the genitourinary system composed of largely internal and unseen system processes unobservable by the Veteran.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  For these reasons, the Board finds the March 2013 VA medical opinion to be the most competent and probative opinion as to whether currently diagnosed kidney stones caused or aggravated by service-connected hepatitis B.

Based on the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates no relationship - either causation or aggravation - between the currently diagnosed kidney stones and service-connected hepatitis B.  The most probative nexus opinion on file (the March 2013 VA medical opinion) weighs against the claim.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for kidney stones as secondary to service-connected hepatitis B, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

TDIU

In the December 2009 claim for VA compensation benefits, the Veteran stated that he was unemployed due to service-connected hepatitis B.  Specifically, the Veteran stated that he lost his job because he could not work in the kitchen with hepatitis.   

In order to assist in determining whether a TDIU was warranted for the Veteran's sole service-connected disability (hepatitis B, currently rated as 10 percent disabling), the Veteran was scheduled for a VA examination in April 2013.  The Veteran failed to report for the scheduled VA examination.  

Upon review of the record, to include the Virtual VA electronic claims file, the Board finds no indication that the Veteran has attempted to reschedule or otherwise provide good cause for his failure to appear for the VA examination.  VA regulations provide that, in a claim for increase, when entitlement cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be denied.  See 38 C.F.R. § 3.655(a) and (b).  The Board notes that a TDIU claim is an increased-rating claim.  See generally Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record); see also Hurd v. West, 13 Vet. App. 449 (2000).

The Board finds that the scheduled VA examination was necessary to decide the claim for a TDIU in order to assist in determining the effects of the Veteran's service-connected hepatitis B disability on his ability to retain substantially gainful employment.  See March 2013 VA supplemental medical opinion (VA examiner noted that reexamination was needed to determine the Veteran's current functional 

status prior to rendering an opinion as to employability).  As the Veteran, without good cause, did not report for the scheduled VA examination, and as entitlement to a TDIU cannot be established without a current VA examination, the claim is denied.  38 C.F.R. § 3.655.


ORDER

Service connection for a kidney condition (kidney stones) as secondary to service-connected hepatitis B is denied.

A TDIU is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


